DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 11-15, in the reply filed on 29 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/714,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a glitter comprising a film of cellulose acetate.  This is patentably indistinct of claim 1 of the ‘831 application which recites a glitter comprising a foil of cellulose and an aluminum coating.  The two applications substantially similar in scope are obvious in view of each other.  
Instant claims 2-3 recite cellulose acetate in a content overlapping claim 3 of the ‘831 application as ‘cellulose acetate’ may be considered the only material present.  Instant claim 4 recites a metal layer overlapping in scope with claim 1 of the ‘831 application.  Instant claim 5 recites a coating overlapping in scope with claims 1 and 3 of the ‘831 application.  Instant claims 6 and 13-14 recite thicknesses overlapping claims 7 and 19 of the ‘831 application.  Instant claim 7 recites a transmissivity for light overlapping claims 8 and 19 of the ‘831 application.  Instant claims 8 and 15 recite an E modulus overlapping in scope with the substantially identical materials recited in claims 1 and 3 of the ‘831 application and is considered obvious as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  Instant claim 11 recites aluminum overlapping in scope with claim 1 of the ‘831 application.  Instant claim 12 recites cellulose nitrate overlapping in scope with claim 3 of the ‘931 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  The claims recite the abbreviation “E modulus” without defining the full term (i.e. elastic modulus).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (US 5,261,952).
Considering claim 1
Considering claims 2-3, the disclosure of cellulose acetate by Craig is considered to be only that material and therefore this anticipates “at least 60 wt%” and “essentially consists of cellulose acetate” as claimed.  See MPEP 2111.01 and 2111.03.
Considering claims 4 and 11, Craig also discloses an example of a glitter of aluminum metallized cellulose acetate (Column 4 lines 56-68).
Considering claims 7-8 and 15, Craig is silent regarding the claimed light transmissivity and E modulus.  However, Craig teaches a substantially identical glitter of cellulose acetate as that which is claimed and one would reasonable expect the glitter disclosed by Craig to possess the claimed properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 5,261,952) as applied to claim 1 above.
Considering claims 6 and 13-14, the teachings of Craig as applied to claim 1 are outlined above.  In addition to the disclosure of a glitter of cellulose acetate, Craig teaches where the size of the glitter may be of any dimension and where a size of less than 0.01 x 0.01 x 0.001 cm is preferred (Column 5 lines 9-19) (i.e. a thickness of less than 10 microns).
While not teachings a singular example of the instantly claimed glitter, this would have been obvious to one of ordinary skill in the art in view of the teachings of Craig as this is considered a conventionally known glitter of a thickness conventionally known within the art and one would have had a reasonable expectation of success.  Further, the thickness range disclosed by Craig overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence of a criticality to the claimed ranges has been presented.



Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Graney (US 2006/0024491).
Considering claim 1, Graney teaches optical effect thermoplastic resinous laminate films (abstract) and where the films may be reduced in size to form glitter particles (Paragraph 26).  The film comprises an inserted layer sandwiched between two stacked layers of alternating pairs of polymers (Paragraph 11).  The laminate comprises at least 10 very thin layers (Paragraph 12) and may comprise polymers such as cellulose acetate (Paragraph 13, Table 1).
While not teaching a singular example of the instantly claimed glitter, this would have been obvious to one of ordinary skill in the art in view of the teachings of Graney as this is considered a combination of a conventionally known film of cellulose acetate optionally reduced in size to form glitter particles and one would have had a reasonable expectation of success.
Considering claims 2-3, in addition to the disclosure of cellulose acetate as outlined above, Graney teaches where the inserted layer additive is present in about 0.5-40 percent by weight of the polymer (Paragraph 15) which corresponds to about 60-99.5% by weight of the polymer optionally of cellulose acetate.  This overlaps and renders obvious the claimed range.  See MPEP 2144.05.  Further, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "essentially consisting of" will be construed as equivalent to "comprising." See MPEP 2111.03 (III) and PPG Industries v. Guardian Industries,
Considering claims 4 and 11, Graney teaches where the inserted layer may comprise a metal including the use of aluminum (Paragraph 18) and is considered to teach a metal layer.
Considering claim 6, Graney teaches where the size of the glitter particles is not limited and may be based on the application and small particles of approximately 0.002” is taught (Paragraph 26).  This is corresponds to about 50.8 microns in dimension and is overlaps the claimed thickness of 5 microns or more.  See MPEP 2144.05.
Considering claims 5 and 12, in addition to the use of cellulose acetate for the alternating laminate of polymer layers, Graney also teaches where cellulose nitrate may be used (Paragraph 13, Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Charbonneau (US 3,138,517), McAdow (US 3,988,494), Archambeault (US 2001/0047739), Whitney et al. (US 6,455,140), Argoitia et al. (US 6,902,807), and Dressel et al. (US 2015/0023898) teach the use of cellulose films optionally with aluminum coatings for flake pigments and glitters similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784